McMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
I concur in most of the majority opinion’s analysis. I fully agree with the majority opinion’s interpretation of the second or “likely to result in reversal or an order for new trial” part of the two-part analysis. I believe that the majority opinion’s interpretation of the second part is essentially the same one set forth by the Third Circuit in United States v. Miller, 753 F.2d 19, 23 (1985), although the majority opinion has helpfully clarified and elaborated upon the language in United States v. Miller. Where I disagree with the majority opinion is the first or “substantial question” part of the analysis. I would prefer to adopt the interpretation of the first or “substantial question” part set forth by the Third Circuit in United States v. Miller, id., instead of the narrower interpretation set forth by the Eleventh Circuit in United States v. Giancola, 754 F.2d 898, 901 (1985) (per curiam).
I also agree that the provision for release on bail of convicted persons pending direct appeal in the Bail Reform Act of 1984, as interpreted in the majority opinion, is constitutional.